No. 55	          August 11, 2016	211

          IN THE SUPREME COURT OF THE
                STATE OF OREGON

                   Jan WYERS,
     as Personal Representative of the Estate of
           Dianne Terpening, Deceased,
              Respondent on Review,
                         v.
AMERICAN MEDICAL RESPONSE NORTHWEST, INC.,
              an Oregon corporation,
               Petitioner on Review.
         091014750; CA A149258 (Control)


              Hazel CORNING,
            Respondent on Review,
                       v.
AMERICAN MEDICAL RESPONSE NORTHWEST, INC.,
            an Oregon corporation,
             Petitioner on Review.
             091116570; A149259

               Violet ASBURY,
            Respondent on Review,
                       v.
AMERICAN MEDICAL RESPONSE NORTHWEST, INC.,
            an Oregon corporation,
             Petitioner on Review.
           091116571; CA A149260

                Stacey WEBB,
            Respondent on Review,
                       v.
AMERICAN MEDICAL RESPONSE NORTHWEST, INC.,
            an Oregon corporation,
             Petitioner on Review.
           091116572; CA A149261
212	 Wyers v. American Medical Response Northwest, Inc.

             Michele SHAFTEL,
            Respondent on Review,
                       v.
AMERICAN MEDICAL RESPONSE NORTHWEST, INC.,
            an Oregon corporation,
             Petitioner on Review.
           091216650; CA A149262
                Natsue AKRE,
            Respondent on Review,
                       v.
AMERICAN MEDICAL RESPONSE NORTHWEST, INC.,
            an Oregon corporation,
             Petitioner on Review.
           100202934; CA A149263
                 (SC S063000)
    On review from the Court of Appeals.*
    Argued and submitted November 9, 2015.
   Michael J. Estok, Lindsay Hart, LLP, Portland, argued
the cause and filed the briefs for petitioner on review. With
him on the briefs was James L. Dumas, Lindsay Hart, LLP,
Portland.
   Mark McDougal and Gregory Kafoury, Kafoury &
McDougal, Portland, argued the cause and filed the briefs
for respondents on review.
   Lindsey H. Hughes, Keating Jones Hughes, P.C.,
Portland, filed the brief for amicus curiae Oregon Association
of Defense Counsel.
    Erin K. Olson, Law Office of Erin Olson, P.C., Portland,
filed the brief for amicus curiae Oregon Trial Lawyers
Association.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Baldwin, and Brewer, Justices.**
______________
	** Appeal from Multnomah County Circuit Court, Kathleen M. Dailey,
Judge. 268 Or App 232, 342 P3d 129 (2014).
	    **  Linder, J., retired December 31, 2015, and did not participate in the deci-
sion of this case. Nakamoto, J., did not participate in the consideration or decision
of this case.
Cite as 360 Or 211 (2016)	213

    LANDAU, J.
   The decision of the Court of Appeals is affirmed. The
judgment of the circuit court is reversed, and the case is
remanded to the circuit court for further proceedings.
     Case Summary: Plaintiffs each filed a civil action under the vulnerable per-
son statute, ORS 124.100(5), against an ambulance company, American Medical
Response Northwest, Inc. (AMR), alleging that AMR had permitted a paramedic
in its employ to sexually abuse the plaintiffs while they were patients. The trial
court granted AMR’s motion for summary judgment, plaintiffs appealed, and the
Court of Appeals reversed. AMR petitioned for review, and the Supreme Court
allowed review and consolidated the appeals. Held: (1) ORS 124.100(5) requires
that a defendant knowingly act or fail to act under circumstances in which a
reasonable person should have known that the same sort of abuse of a vulnerable
person that occurred would, in fact, occur; and (2) on summary judgment, the
evidence was sufficient to establish a general issue of material fact about whether
a reasonable person in AMR’s position should have known that the sort of abuse
that plaintiffs suffered would occur. The decision of the Court of Appeals is
affirmed. The judgment of the circuit court is reversed, and the case is remanded
to the circuit court for further proceedings.
214	 Wyers v. American Medical Response Northwest, Inc.

	       LANDAU, J.
	        This consolidated appeal concerns six civil actions
against an ambulance company for permitting a paramedic
in its employ to sexually abuse women while they were
patients. The claims are alleged under ORS 124.100(5),
which authorizes a vulnerable person to bring an action
against a person who “permit[s]” another person to engage
in physical or financial abuse “if the person knowingly acts
or fails to act under circumstances in which a reasonable
person should have known” of the abuse. The ambulance
company moved for summary judgment on the ground that
there was no evidence that it actually knew of its para-
medic’s abuse against plaintiffs and then acted in a way
that permitted that abuse to occur. The trial court agreed
and granted the motion. The Court of Appeals reversed, con-
cluding that the statute does not require actual knowledge
of a plaintiff’s abuse. Wyers v. American Medical Response
Northwest, Inc., 268 Or App 232, 342 P3d 129 (2014). For
the reasons that follow, we affirm the decision of the Court
of Appeals and reverse the judgment of the trial court.
                    I. BACKGROUND
	        Because the trial court granted a defense motion for
summary judgment, we state the facts in the light most favor-
able to plaintiffs. Shell v. Schollander Companies, Inc., 358
Or 552, 554 n 1, 369 P3d 1101 (2016). Defendant American
Medical Response Northwest, Inc., (AMR) provides ambu-
lance and other medical transportation services. AMR
employed Haszard as a paramedic. This case arises out of
multiple allegations of sexual abuse by Haszard of patients
while they were being transported in AMR ambulances.
A.  The Herring Litigation
	       In late 2007, AMR transported a female patient,
Herring, to a hospital. During Herring’s transport, Haszard
placed his hand on Herring’s hand and shoved their hands
down inside the front of her pants. Later at the hospi-
tal, Herring screamed to staff about the incident, which
prompted a call to AMR. An employee of AMR’s spoke with
Herring at the hospital and later called police to report that
Herring wanted to make a complaint about ambulance staff.
Cite as 360 Or 211 (2016)	215

Police responded and, as part of their investigation, discov-
ered in their database a prior complaint about Haszard.
	        Three days later, police arrested Haszard. The
arrest resulted in publicity, which prompted other women to
come forward and report similar incidents to the authorities.
Haszard was eventually charged with various crimes and
pled guilty to attempted first-degree sexual abuse as to four
women. Not long after the Herring incident, Herring and a
number of other former patients filed individual common-
law battery and negligence actions against both Haszard
and AMR. Herring eventually obtained a jury verdict in her
favor. See Herring v. American Medical Response Northwest,
255 Or App 315, 327, 297 P3d 9 (2013) (affirming judgment),
and the other former patients settled.
B.  Discovery of Earlier Incidents of Abuse
	        As part of pretrial discovery in the Herring litiga-
tion, other former patients were contacted and interviewed
about their ambulance transport experiences with AMR
in general and with Haszard in particular. That process
revealed that additional women—including the six plaintiffs
in this case—had been inappropriately touched by Haszard
during ambulance transport.
    	1. Spain
	        The first incident occurred in February 2006 and
involved Spain, who awoke from unconsciousness in the back
of an AMR ambulance to find Haszard pressing her hand on
his crotch and rocking back and forth. She later called a
business number for AMR and told the receptionist that the
paramedic was a “freak” who had inappropriately touched
her, that it was unsafe for that paramedic to transport little
girls, and that he should be taken off ambulance duty. When
asked, the receptionist declined to provide Spain with the
paramedic’s name. Spain’s sister witnessed the phone call
and later recalled that Spain had told her that the recep-
tionist had hung up on Spain.
	       AMR, which had in place a regular process for han-
dling ambulance staff complaints, had no record of the tele-
phone call from Spain.
216	 Wyers v. American Medical Response Northwest, Inc.

    	2. Whalen
	        A month later, in March 2006, AMR sent custom-
ers a survey. One of those customers, Whalen, reported in
her survey that Haszard had failed to respect her privacy at
the hospital by not looking away while a nursing assistant
helped her into a gown, despite her obvious discomfort. One
of AMR’s supervisors investigated the complaint by inter-
viewing both Whalen and Haszard. During that interview,
Whalen told the supervisor that Haszard had stared at her
and acted sexually aroused, but she made no complaint
about any unwanted touching. She later recalled that the
supervisor had “dismissed everything that [she had] said,”
telling her that she “must have been imagining things.” The
supervisor, however, did write an internal report recounting
Whalen’s complaint that Haszard had not shown sufficient
consideration for her privacy and concluding that Whalen’s
complaint had been “substantiated.”
    	3. Plaintiff Akre
	        In April 2006, Akre was transported by an AMR
ambulance attended by Haszard. She had trouble breath-
ing, was choking, and feared for her life. During her trans-
port, Haszard repeatedly brushed her bare chest while
placing leads on her. She was afraid to tell Haszard to stop,
because she thought that Haszard would harm her. She did
not report the incident to AMR or to anyone else.
    	4. Rotting
	        In December 2006, Rotting was transported by
AMR ambulance with Haszard attending. During the trans-
port, Haszard touched Rotting in a manner similar to the
sexual touching that plaintiff Akre had described. He also
slowly stroked Rotting’s thigh. Rotting reported the incident
to a nurse and to family members. Her son called AMR and
spoke with the same supervisor who had investigated the
Whalen complaint. The supervisor then called Rotting and
told her that there would be an investigation. The inves-
tigation, however, was limited to interviewing Haszard,
who denied having engaged in any inappropriate conduct.
Rotting’s son later called AMR again, this time stating that
the police should be involved. AMR took no further action,
Cite as 360 Or 211 (2016)	217

although its risk management department was internally
notified that Rotting might file a complaint.
     	5.      Plaintiffs Shaftel, Asbury, and Terpening
	        In January 2007, plaintiff Shaftel was transported
by AMR ambulance, attended by Haszard. While Shaftel
went in and out of consciousness in the ambulance, Haszard
repeatedly touched her bare chest. About three weeks
later, plaintiff Asbury, age 73, also was sexually touched by
Haszard during an ambulance transport. And three weeks
after that, plaintiff Terpening, who was hearing impaired,
was also.1 None of those three women reported Haszard’s
conduct to AMR, the police, or hospital staff.
     	6.      Pries
	        In March 2007, Pries reported to police that Haszard
had sexually abused her during an ambulance transport by
taking her hand, placing it inside her pants, and manipulat-
ing it. Police spoke with an AMR supervisor about the inci-
dent. Several AMR employees, including Haszard, then met
with a company risk-management official. AMR ultimately
determined that it could not substantiate Pries’s allegations,
but it warned Haszard in writing that either that incident or
the earlier Rotting incident would be reopened if more infor-
mation came to light. AMR did not make any effort to con-
tact Pries, did not request any further information from the
police, and did not tell police about the Rotting complaint
from the previous year.
     	7.      Plaintiffs Webb and Corning
	        In April 2007, Haszard sexually touched plaintiff
Webb during an ambulance transport, while she went in and
out of consciousness. Four months after that, Haszard also
sexually touched plaintiff Corning, then 86, during a trans-
port. Neither plaintiff Webb nor plaintiff Corning reported
the incidents to AMR, and the company did not learn about
them until discovery in the Herring litigation.
C.  Initiation and Disposition Below of Plaintiffs’ Claims
	        Plaintiffs Akre, Shaftel, Asbury, Terpening, Webb,
and Corning individually brought civil actions against AMR
	1
      Terpening is now deceased. Plaintiff Wyers serves as the personal repre-
sentative of her estate.
218	 Wyers v. American Medical Response Northwest, Inc.

for permitting another person—Haszard—to sexually abuse
them, in violation of ORS 124.100. Each of their complaints
alleged that AMR knew or had reason to know that Haszard
had physically abused ill or injured female patients in the
past and that he was likely to do so in the future if allowed
to be alone with them in the back of an ambulance. Their
complaints further alleged that AMR nonetheless directed
Haszard to continue to work in those circumstances, result-
ing in their abuse. The six cases were consolidated for trial.
	         AMR moved for summary judgment, arguing that,
to establish liability under ORS 124.100(5), plaintiffs must
produce evidence that it either participated in or knowingly
permitted Haszard to commit the specific acts of abuse
that were the bases for plaintiffs’ claims. In this case, AMR
argued, it is undisputed that it had no knowledge of any of
those acts of abuse before they occurred. Plaintiffs responded
that ORS 124.100(5) does not require proof of actual knowl-
edge of their abuse. They argued that, instead, the statute
requires only that AMR acted or failed to act when it should
have known that such abuse was likely to occur and that, in
light of earlier complaints about Haszard, AMR should have
known that he was likely to abuse them.
	        The trial court agreed with AMR, concluding that
the statute requires proof that AMR “had knowledge of the
specific abuse that * * * Haszard allegedly committed on each
[p]laintiff.” Finding an absence of evidence that AMR had
been aware of Haszard’s abuse of plaintiffs until long after
that abuse had occurred, the court granted AMR’s motion
for summary judgment and dismissed plaintiffs’ claims.
	        Plaintiffs appealed, and the Court of Appeals
reversed. Wyers, 268 Or App at 255. That court reasoned
that ORS 124.100(5) did not require plaintiffs to establish
that AMR subjectively knew that Haszard was engaging in
misconduct with plaintiffs at the time that that misconduct
was occurring. Id. at 246-47. Rather, that statute required
only that AMR “have knowledge of facts establishing that it
knew of the substantial risk of the abuse actually suffered.”
Id. at 247. The court ultimately concluded that a defendant
“permit[s]” the abuse at issue if the defendant either “acted
or failed to act with knowledge that would lead a reasonable
Cite as 360 Or 211 (2016)	219

person to conclude that the plaintiff was being abused or
would likely be abused in the manner alleged by the plain-
tiff.” Id. Applying that standard to this case, the court deter-
mined that plaintiffs had presented “sufficient evidence
from which a reasonable juror could find that [AMR had]
‘permitted’ Haszard to sexually abuse plaintiffs.” Id. at 255.
We allowed review to address the parties’ arguments about
the meaning of the requirements set out in ORS 124.100(5).
                            II. ANALYSIS
A.  Interpretation of ORS 124.100(5)
	       ORS 124.100 through ORS 124.140 set out a frame-
work that creates a civil action for abuse of a vulnerable
person. ORS 124.100(2) provides:
   	 “A vulnerable person who suffers injury, damage or
   death by reason of physical abuse or financial abuse may
   bring an action against any person who has caused the
   physical or financial abuse or who has permitted another
   person to engage in physical or financial abuse.”
A “vulnerable person” is a person who is elderly, financially
incapable, or incapacitated, or, in certain circumstances,
has a disability.2 ORS 124.100(1)(e). “Physical abuse,” for
the purpose of the statute, includes sexual abuse. ORS
124.105(1)(e)-(h).
	       ORS 124.100(5) identifies the particular require-
ments for bringing an action for permitting another to
engage in physical or financial abuse:
   	 “An action may be brought under this section against
   a person for permitting another person to engage in phys-
   ical or financial abuse if the person knowingly acts or fails
   to act under circumstances in which a reasonable person
   should have known of the physical or financial abuse.”
By its terms, that statute refers both to a requirement that
the defendant “knowingly” act and that the defendant do so
under circumstances in which a reasonable person “should
have known” of the abuse. Not surprisingly, the parties seize
	2
     AMR does not dispute that plaintiffs were “vulnerable persons” within the
meaning of the statute.
220	 Wyers v. American Medical Response Northwest, Inc.

on one of those two references to the virtual exclusion of the
other.
	        AMR highlights the reference to “knowing[ ]” action
or inaction, and argues that “ORS 124.100(5) requires proof
that the defendant engaged in ‘knowing’ and ‘intentional’
misconduct.” AMR briefly acknowledges the subsequent
statutory reference to what a reasonable defendant “should
have known,” but asserts that it “cannot undo the actual
knowledge requirement stated earlier.” (Emphasis in orig-
inal.) AMR attempts to reconcile the apparent conflict by
reading the statute to require actual knowledge of the con-
duct that constitutes the abuse while perhaps not actually
knowing—but in circumstances in which it should have
known—that the conduct constituted a crime qualifying as
abuse within the meaning of the statute.
	         Plaintiffs highlight the reference to what a defen-
dant “should have known” in ORS 124.100(5), arguing that
liability depends on proof that a reasonable person merely
“should have known” of the abuse. In plaintiffs’ view, AMR’s
reading of that phrase is nonsensical—citing by way of exam-
ple evidence that a defendant permitted another to commit
such abusive acts as rape and sodomy under circumstances
in which the defendant, while perhaps not actually knowing
that those acts are prohibited forms of abuse, nevertheless
should have known that fact. At the same time, plaintiffs
not once in their brief explain the significance of the stat-
ute’s reference to “knowingly act[ ] or fail[ ] to act.”
	        We are thus confronted with an issue of statutory
construction, requiring us to determine the meaning of the
statute that the legislature most likely intended, based on
an examination of its text in context, legislative history, and
pertinent rules of construction. State v. Gaines, 346 Or 160,
171-72, 206 P3d 1042 (2009). We begin with the text of the
statute, which as we have noted authorizes an action against
a defendant who has permitted abuse of a vulnerable per-
son if the defendant “knowingly acts or fails to act under
circumstances in which a reasonable person should have
known of the * * * abuse.” ORS 124.100(5). The statute sets
out two different mental states—one that appears to refer to
actual knowledge and the other that refers to constructive
Cite as 360 Or 211 (2016)	221

knowledge. It is an awkwardly phrased bit of drafting, to
say the least. And the parties’ difficulty in reconciling the
two is understandable. We cannot, however, pick one mental
state and ignore the other, as the parties effectively propose.
We are obligated to take a statute as we find it and give
effect to all of it, if possible. See, e.g., Force v. Dept. of Rev.,
350 Or 179, 190, 350 P3d 139 (2011) (“Statutory provisions,
however, must be construed, if possible, in a manner that
will give effect to all of them.” (Internal quotation marks
omitted.)); see also ORS 174.010 (“[W]here there are several
provisions or particulars such construction is, if possible, to
be adopted as will give effect to all.”).
	        In this case, the key to complying with that obli-
gation lies in recognizing that statutory references to cul-
pable mental states always refer to an object; said another
way, a mental state is always “directed toward something.”
State v. Crosby, 342 Or 419, 428, 154 P3d 97 (2007). That
“something” to which a mental state is directed may be
particular conduct, or it may be the circumstances in which
conduct occurs, or it may be a particular result. Id. at 428-
29. Knowledge as to conduct, for example, can refer to an
awareness of a bodily movement or knowledge of the essen-
tial character of an act, as when a criminal statute requires
proof of knowledge of the “assaultive nature” of a defendant’s
conduct. State v. Barnes, 329 Or 327, 337-38, 986 P2d 1160
(1999). In contrast, knowledge as to circumstances can refer
to awareness of particular facts while prohibited conduct is
being committed, as, for example, a criminal statute requir-
ing proof of knowledge of the age of the person to whom a
defendant has sold drugs. State v. Blanton, 284 Or 591, 593,
588 P2d 28 (1978).
	        ORS 124.100(5) does refer to two different mental
states. But the object of each of those references to a men-
tal state is significantly different. First, the statute requires
proof that a defendant “knowingly act[ed] or fail[ed] to act.”
In that phrase, the adverb “knowingly” modifies conduct,
namely, acting or failing to act. It does not refer to knowl-
edge of particular circumstances. Nor does it refer to knowl-
edge of any particular result. It refers to the quality of the
defendant’s conduct—“knowing[ ],” as opposed to accidental,
reckless, or something else.
222	 Wyers v. American Medical Response Northwest, Inc.

	        To be sure, the particular “act[ ]” or “fail[ure] to act”
that the defendant must “knowingly” commit is conduct that
“permit[s]” another person to engage in prohibited abuse.
ORS 124.100(5). AMR argues that the use of the term “per-
mit” necessarily implies that the one doing the permitting
must have actual knowledge of the conduct that has been
permitted. It is not an unreasonable argument. In ordi-
nary usage, the word “permit” can be used to connote active
authorization. Webster’s, for example, lists among its defini-
tions of the verb “to consent to expressly or formally * * * to
give (a person) leave,” Webster’s Third New Int’l Dictionary
1683 (unabridged ed 2002), suggesting that the actor has
full knowledge of what is being permitted.
	        But AMR’s reliance on that definition of the word
“permit” is unavailing for several reasons. First, ORS
124.100(5) itself does not say that a defendant must “know-
ingly permit” abuse to occur. Rather, the word “knowingly”
modifies “acts or fails to act.” Second, the ordinary meaning
of the word “permit” is not necessarily as narrow as AMR
suggests. In common usage, the word “permit” is also used
to refer to an act or failure to act that has the effect of mak-
ing something possible, without mention of intention as to
the result. Webster’s, for example, also provides that “permit”
can mean “to make possible[;] * * * to give an opportunity.”
Id.; see also American Heritage Dictionary of the English
Language 1315 (5th ed 2011) (“[t]o afford opportunity or
possibility”). Third, the effect of AMR’s reading is to create
the sort of conflict between mental state requirements that
we have just noted that we are obligated to avoid, if possible.
If the statute requires a defendant to have knowledge of the
facts or circumstances of the abuse, then the later reference
to a requirement that a reasonable defendant “should have
known” of those very facts or circumstances makes no sense.
See also generally Moore v. Willis, 307 Or 254, 259, 767 P2d
62 (1988) (allegation that person knew something is differ-
ent from allegation that person “should have known” some-
thing; former amounts to ultimate fact, but latter requires
judgment about particular set of circumstances from which
conclusions must be drawn).
	      Taking ORS 124.100(5) as it is written, it states
that what a defendant must know is the character or nature
Cite as 360 Or 211 (2016)	223

of the defendant’s act or failure to act. That act or failure to
act must have the effect of permitting abuse to occur. But
the effect of that act or failure to act of permitting abuse
is a result, actual knowledge of which the statute does not
require.
	        We turn, then, to the requirement that the defen-
dant have acted or failed to act “under circumstances in
which a reasonable person should have known of the phys-
ical or financial abuse.” ORS 124.100(5). The wording of
that requirement leads to several observations. First, the
reference to circumstances in which “a reasonable person
should have known” unambiguously sets out a constructive
knowledge requirement. That is, ORS 124.100(5) applies
under circumstances in which a reasonable person should
have known of another’s abuse, regardless of whether the
defendant actually knew of the abuse. Cf., Gaston v. Parsons,
318 Or 247, 266, 864 P2d 1319 (1994) (Peterson, J., dissent-
ing) (“constructive knowledge” of harm refers to when, “in
the exercise of reasonable care,” it should have been discov-
ered even if not actually discovered); Forest Grove Brick v.
Strickland, 277 Or 81, 86, 559 P2d 502 (1977) (“construc-
tive knowledge” refers to a person “charged with knowledge
that a reasonably diligent inquiry would disclose” (internal
quotation marks omitted)). Second, the statute appears to
assume that the “circumstances” themselves are known or
available to the reasonable person. Thus, ORS 124.100(5)
provides that, based on circumstances that are known to a
reasonable person, certain other facts perhaps not actually
known will nevertheless be imputed, because a reasonable
person aware of those circumstances should have known
of the abuse. Third, what a reasonable person should have
known is “the physical or financial abuse.” In contrast to the
first mental state requirement, then, the second one clearly
refers to constructive awareness of a particular fact—
another person’s physical or financial abuse—not awareness
of the defendant’s own conduct.
	        There remains an issue concerning what ORS
124.100(5) means when it refers to “the physical or financial
abuse” that a reasonable person should have known. On the
one hand, the use of the definite article “the” in reference
to “physical or financial abuse” could refer to the specific
224	 Wyers v. American Medical Response Northwest, Inc.

incident or incidents of abuse that the defendant allegedly
has permitted another to commit against the plaintiff or
plaintiffs. On the other hand, it could refer more generally to
the type of abuse that the defendant has permitted another
to commit, whether against the plaintiff or against another
vulnerable person.
	        AMR argues for the former interpretation. In its
view, ORS 124.100(5) applies only under circumstances in
which it can be demonstrated that it should have known of
“the very same incident of abuse that injured the plaintiff.”
In fact, AMR goes even further and contends that the ref-
erence to “the” abuse in ORS 124.100(5) has the effect of
transforming a statute requiring constructive knowledge of
abuse to one requiring actual knowledge of that abuse. In
AMR’s view,
   “the constructive knowledge requirement in ORS
   124.100(5) is necessarily limited to knowledge of the abuse
   that occurred on the particular plaintiff. In other words, the
   defendant must have some degree of actual knowledge of
   the abuse on the plaintiff.”
(Emphasis in original.)
	         AMR’s contention that the requirement that a defen-
dant reasonably should have known of “the” abuse amounts
to a requirement that the defendant have actually known of
that abuse is squarely contradicted by the statute’s explicit
reference to constructive—not actual—knowledge. But that
does not completely resolve the matter. ORS 124.100(5) does
refer to constructive knowledge of “the” abuse, and AMR’s
broader suggestion that the phrasing could be taken to refer
to constructive knowledge of a specific instance or instances
of abuse against the plaintiff or plaintiffs is not unreason-
able. This court, after all, has not infrequently declared that
the use of the definite article can signify a narrowing intent.
See, e.g., State v. Lykins, 357 Or 145, 159, 348 P3d 231 (2015)
(“As a grammatical matter, the definite article, ‘the,’ indi-
cates something specific, either known to the reader or lis-
tener or uniquely specified.”).
	          The court, however, has also cautioned that the use
of the definite article is not always, so to speak, definitive.
See, e.g., SAIF v. DeLeon, 352 Or 130, 138, 282 P3d 800 (2012)
Cite as 360 Or 211 (2016)	225

(“[T]he definite article ‘the’ is not dispositive.”). Its use in
context may reveal an intention to encompass less categor-
ically specific referents. See, e.g., State v. Stark, 354 Or 1,
7-8, 307 P3d 418 (2013) (statutory reference to “the judg-
ment” applies not only to original judgment but also to sub-
sequently entered judgments). This is such a case for several
reasons.
	        To begin with, the statutory context suggests that
it is not likely that the legislature intended its use of the
definite article in ORS 124.100(5) to be dispositive. In fact,
ORS 124.100 refers to “physical or financial abuse” a num-
ber of times, only sometimes using the definite article. ORS
124.100(2), for example, provides that a vulnerable person
who has been abused may bring an action against a person
“who has permitted another person to engage in physical
or financial abuse”—without specifying “the” abuse against
that particular vulnerable person. Presumably, the abuse
mentioned in subsection (2) is the same as the abuse men-
tioned in subsection (5) of the same statute. Subsection (5)
in fact specifically states that it refers to an action “brought
under this section,” namely, ORS 124.100(2). Yet subsection
(2) is phrased more generally, not referring solely to the
particular abuse that another person may commit against
a particular vulnerable person.3 At the very least, the incon-
sistency in phrasing between subsections (2) and (5) in this
regard cautions against placing too much emphasis on the
use of the definite article in the latter subsection.
	        Aside from that, the consequences of adopting
AMR’s proposed reading of the statute give us pause. If
AMR is correct that ORS 124.100(5) applies only under
circumstances in which a reasonable person should have
known of the very abuse that its actions permitted, then,
logically, the statute would practically never apply. It would
come into play only when a defendant participated in or was
present during an instance of abuse, or when the defendant

	3
      The wording of ORS 124.100(2) itself appears internally inconsistent on
this very point. It states that a vulnerable person who was the victim of physical
or financial abuse may bring an action against “any person who has caused the
physical or financial abuse” (using the definite article) and any person “who has
permitted another person to engage in physical or financial abuse” (omitting any
article).
226	 Wyers v. American Medical Response Northwest, Inc.

had reason to know in advance of a perpetrator’s plan to
abuse a particular vulnerable person. Under AMR’s reading
of ORS 124.100(5), then, an employer that has received con-
firmed reports of an employee’s repeated abuse of multiple
vulnerable patients would face no liability under that stat-
ute for allowing that employee to abuse a vulnerable patient,
so long as the employer had no reason to know of the employ-
ee’s abuse of that specific patient.
	        AMR insists that the legislative history demon-
strates that ORS 124.100(5) was intended to have precisely
that limited effect. According to AMR, that history shows
that the statute was “directed toward ‘abusers’ and toward
no one else. Individuals who ‘permitted’ abuse by third par-
ties were just a sub-category of ‘abusers.’ ” AMR argues that
the legislative history demonstrates that to be the case in
two ways. First, AMR relies on the absence of legislative his-
tory suggesting a broader intended meaning of the statute.
It reasons that
   “there was no discussion about standards of negligence or
   recklessness fitting into this statute, or about potentially
   applying this statute against negligent employers with
   wayward employees. Had such standards been intended,
   one might expect some discussion[,] given that such a law
   would have far-reaching implications * * *.”
Second, AMR argues that the focus of the legislature in
passing what eventually became ORS 124.100 was on abus-
ers and that the law was not intended to target “institu-
tional providers of care or services.” For the reasons that
follow, AMR’s reliance on that “history” is unavailing.
	         We begin with AMR’s reliance on an absence of
any comment on the constructive knowledge requirement
during the legislature’s deliberations on what became ORS
124.100(5). As this court has stated on a number of occa-
sions, silence in the legislative history of a statute, by itself,
is not often reliable evidence that the legislature intended
anything. Lake Oswego Preservation Society v. City of Lake
Oswego, 360 Or 115, 129, ___ P3d ___ (2016) (“[N]egative
inferences based on legislative silence are often unhelpful
in statutory interpretation.”); Weldon v. Bd. of Lic. Pro.
Counselors and Therapists, 353 Or 85, 100, 293 P3d 1023
Cite as 360 Or 211 (2016)	227

(2012) (stating reluctance to infer legislative intent from
silence); State v. Rutley, 343 Or 368, 375, 171 P3d 361 (2007)
(“statutory silence alone is not a sufficiently clear indica-
tion of legislative intent to dispense with a culpable mental
state”). Inferring legislative intent on the basis of a lack of
comment in the legislative history is problematic for several
reasons.
	        At the outset, it relies on unrealistic assumptions
about the legislative process and the omniscience of legis-
lators. That is, it assumes that legislators are in a position
to predict all the potential consequences of legislation and
that they will always address them. Such an assumption
ignores the fact that legislators often cannot be aware of
every potential consequence of enacting the bills before
them, as well as the fact that the press of time in legislative
sessions of limited duration often does not provide legisla-
tors the opportunity to comment on all of a bill’s potential
consequences. Moreover, drawing conclusions from silence
in legislative history misapprehends the nature of legisla-
tive history itself, which often is designed not to explain
to future courts the intended meaning of a statute, but
rather to persuade legislative colleagues to vote in a partic-
ular way. Thus, for example, a proposed legislative change
to the status quo might not prompt comment precisely
because everyone understands that the law will have that
effect or because supporters do not wish to draw attention
to it. See generally Anita S. Krishnakumar, The Sherlock
Holmes Canon, 84 Geo Wash L Rev 1, 21-35 (2016) (detail-
ing problems with drawing inference from silence in legis-
lative history);4 John C. Grabow, Congressional Silence and
the Search for Legislative Intent: A Venture Into “Speculative
Unrealities,” 64 BUL Rev 737, 765 (1984) (“necessarily fre-
quent silences of Congress provide a wholly unreliable and
unprincipled basis for inferring legislative intent”).
	         As for the legislative history that does exist, we
find little support for the conclusions that AMR draws from
it. What is now ORS 124.100 was introduced in 1995 as
	4
      The name of the article is taken from the Sherlock Holmes story Silver
Blaze, in which a watchdog failed to bark while a racehorse was stolen, leading
Holmes to infer that the dog knew the thief, its trainer. Sir Arthur Conan Doyle,
Silver Blaze, in The Complete Sherlock Holmes 349 (1930).
228	 Wyers v. American Medical Response Northwest, Inc.

Senate Bill (SB) 943. It was drafted by an elder-law practi-
tioner, Bertalan, with input from an elder-abuse task force.
Bertalan testified before the Senate Judiciary Committee
following the introduction of the bill and its referral to that
committee. Tape Recording, Senate Committee on Judiciary,
SB 943, Mar 23, 1995, Tape 69, Side A (statement of Lisa
Bertalan). She explained that the focus of the bill was not
the nursing home industry because that industry already is
heavily regulated; rather, her focus in drafting the bill was
less-regulated entities and individual abusers of the elderly
and the vulnerable. Tape Recording, Senate Committee on
Judiciary, SB 943, Apr 12, 1995, Tape 102, Side B (state-
ment of Bertalan). Her written testimony explained:
   “The purpose of [the bill] is to protect elders and incapac-
   itated adults from physical and financial abuse * * *. The
   aim of Senate Bill 943 is to prevent and provide a specific
   remedy for physical abuse and financial exploitation from
   relatives, the new ‘friend’ who suddenly cuts the elderly
   person off from family and the rest of the world, phony con-
   tractors who sell the elderly person substandard services
   or unnecessary goods, and the acquaintance who suddenly
   becomes the elderly person’s live-in caregiver in exchange
   for the deed to the family home or other property.”
Testimony, Senate Committee on Judiciary, SB 943, Mar 23,
1995, Ex R (statement of Bertalan); see also Testimony,
House Committee on Judiciary, SB 943, May 12, 1995 Ex D
(statement of Bertalan) (to similar effect; purpose of bill is
to provide specific remedy for “physical abuse and financial
exploitation” of elderly and incapacitated persons, against
relatives, acquaintances, businesspeople, and live-in-care-
givers who perpetrate abuses).
	        Following introduction of the bill, representatives
of the Oregon Health Care Association proposed exclusions
for nursing facilities, residential care facilities, and assisted
living facilities. In response, an amendment was introduced
to do just that. The committee approved the bill with that
amendment. The Senate then passed the bill unanimously,
as did the House of Representatives.
	       Nothing in the foregoing history suggests that the
part of SB 943 that became ORS 124.100(5) was intended
Cite as 360 Or 211 (2016)	229

to apply only to individual abusers and not to employers
or other institutions. To be sure, it does reflect a concern
that the provisions of the bill not apply to particular insti-
tutions, namely, nursing facilities, residential care facilities,
and assisted living facilities. And, consistently with that
concern, the final version of the legislation contained an
exemption for those institutions. See ORS 124.115 (setting
out persons not subject to action under ORS 124.100). But
no other institutions or entities—businesses such as AMR,
for example—were included in that limited list. The express
exclusion of such a list of certain entities strongly suggests
that the legislature intended not to exclude any others not
listed. See Crimson Trace Corp. v. Davis Wright Tremaine
LLP, 355 Or 476, 497, 232 P3d 980 (2014) (when a stat-
ute lists specific exemptions, “the legislature fairly may be
understood to have intended to imply that no others are to
be recognized”).
	        If the reference to “circumstances in which a reason-
able person should have known of the physical or financial
abuse” in ORS 124.100(5) does not bear the narrow inter-
pretation for which AMR contends, there remains the ques-
tion of what it does mean. As we noted earlier, that wording
is reasonably capable of referring not just to circumstances
in which a reasonable person should have known of a partic-
ular instance of abuse against a particular plaintiff; rather,
it could also refer to circumstances in which a reasonable
person should have known of the same or similar abuse of
a vulnerable person. Said another way, the statute could be
read to apply when, in light of information known or avail-
able to a reasonable person, that person should have known
of the kind of abuse that in fact occurred. That interpre-
tation is the better of the reasonable possibilities. It gives
effect to all the statute’s terms, in particular, to both of its
different mental state requirements. It results in no redun-
dancy or conflict between statutory terms. It inserts noth-
ing into the statute that the legislature did not include. At
the same time, it omits nothing from the statute that the
legislature enacted. And it ensures that the statute applies
beyond the very narrow circumstances in which a defendant
either participated in or was present during abuse, or had
reason to know in advance of a plan to abuse a particular
230	 Wyers v. American Medical Response Northwest, Inc.

vulnerable person, consistently with the apparent purpose
of the statute as reflected in its wording and its enactment
history.
	        To summarize: ORS 124.100(5) refers to two dif-
ferent mental states, one referring to actual knowledge and
the other to constructive knowledge. The former refers to
a defendant’s act or failure to act. The latter refers to the
circumstances in which that act or failure to act occurs.
The statute thus provides that there must be evidence
that a defendant knowingly acted or failed to act under
circumstances in which a reasonable person should have
known that the same sort of abuse of a vulnerable person
that occurred would, in fact, occur.5 So, for example, ORS
124.100(5) applies if an employer such as AMR knowingly
(as opposed to, say, inadvertently) schedules an employee to
work on an ambulance run under circumstances in which a
reasonable person should have known that the sort of abuse
inflicted on the plaintiff would occur.
B.  Application
	        With the foregoing interpretation in mind, we turn
to the question whether the trial court erred in granting
AMR’s summary judgment motion as to all six plaintiffs.
Summary judgment is appropriate if, viewing the evidence
in the light most favorable to the nonmoving party, no gen-
uine issue of material fact exists “and the moving party is
entitled to judgment as a matter of law.” See Chapman v.
Mayfield, 358 Or 196, 204, 361 P3d 566 (2015) (so stating
and citing ORCP 47 C).
	        As explained in our earlier factual summary, the
incidents at issue in this case involved instances of abuse
inflicted on six different vulnerable persons—plaintiffs—by
AMR’s employee, Haszard. AMR does not dispute that each
of the six plaintiffs qualified as a “vulnerable person” within
the meaning of ORS 124.100(1)(e).

	5
      As we note later in this opinion, the evidence in the record is sufficient
to permit a reasonable juror to find that a reasonable person in AMR’s position
should have known that the sort of abuse that did occur would, in fact, occur. We
need not address whether the statute also contemplates liability under circum-
stances in which a reasonable person should have known that such abuse as did
occur was merely foreseeable.
Cite as 360 Or 211 (2016)	231

	         None of the six plaintiffs reported her interaction
with Haszard to AMR, to other medical staff, or to the
police. It thus is undisputed that, until discovery during the
Herring litigation several years later, AMR had no actual
knowledge of Haszard’s physical abuse of any of the six
plaintiffs in this case. The question, however, is not whether
AMR actually knew about that abuse. Instead, the question
is whether plaintiffs established genuine issues of material
fact as to whether AMR knowingly scheduled Haszard to
work as a paramedic under circumstances in which a rea-
sonable person should have known that the sort of abuse
that the plaintiffs suffered would occur. AMR does not sug-
gest that it had not knowingly assigned Haszard to work
as a paramedic during each of the six alleged incidents of
abuse. That leaves, then, the question whether a genuine
issue of material fact exists about whether AMR did so under
circumstances in which a reasonable person should have
known that the same type of abuse that occurred would in
fact occur.
    	1. Plaintiff Akre
	        The earliest incident involving a plaintiff in this case
concerned plaintiff Akre. Viewed in the light most favorable
to plaintiffs, evidence in the record shows that, by the time
of plaintiff Akre’s abuse, AMR knew that other similarly sit-
uated vulnerable persons had reported that Haszard had
abused them. Specifically, in February 2006, Spain had
called AMR and reported to its receptionist that one of the
company’s paramedics was a “freak” who had inappropri-
ately touched her, that it was unsafe for that paramedic to
transport little girls, and that he should be taken off ambu-
lance duty. Additionally, there is evidence that complaints,
such as those alleging sexual misconduct, were entered
into a database and forwarded to AMR’s county operations
manager.
	        There is also evidence that, one month after the
Spain incident, Whalen reported in an AMR customer sur-
vey that Haszard had failed to respect her privacy at the hos-
pital by not looking away while a nursing assistant helped
Whalen into a gown, despite her obvious discomfort. AMR
followed up with an interview of Whalen, during which she
232	 Wyers v. American Medical Response Northwest, Inc.

complained that Haszard had stared at her and acted sexu-
ally aroused. Whalen later recounted that the AMR inves-
tigator had “dismissed everything that [she had] said,” tell-
ing her that she “must have been imagining things.” The
investigator, however, did write an internal report describ-
ing Whalen’s complaint and concluding that it had been
“substantiated.” Plaintiff Akre’s abuse occurred about three
weeks after that.
	        There is thus evidence that, at the time of plaintiff
Akre’s abuse, AMR had already received at least two com-
plaints of sexually inappropriate conduct on the part of its
paramedic, Haszard. Indeed, one of those reports had been
investigated and confirmed as having been “substantiated.”
Under those circumstances, there is at least a genuine issue
of fact about whether AMR should have known of the sort
of abuse that plaintiff Akre suffered. To be sure, AMR dis-
putes the Spain report, noting that it has no record of such
a complaint call having been placed or, if it had been placed,
that the receptionist ever reported the call to anyone else.
But AMR’s dispute establishes no more than that there is
a genuine issue of material fact about what transpired. At
this stage, we are constrained to view the evidence in the
light most favorable to plaintiff. In that light, there is at
least a genuine issue of material fact about whether AMR
should have known when it assigned Haszard to ambulance
duty that the same sort of abuse inflicted on plaintiff Akre
would occur. See Towe v. Sacagawea, Inc., 357 Or 74, 109-
10, 346 P3d 1207 (2015) (evidence mixed as to factual issue
in dispute, reasonable juror could find facts either way, and
so case presented factual issues for jury to resolve; trial
court therefore erred in granting summary judgment). The
trial court therefore erred in granting summary judgment
against plaintiff Akre.
    	2. Plaintiffs Shaftel, Asbury, and Terpening
	       By the time of the alleged abuse against plain-
tiffs Shaftel, Asbury, and Terpening, there is evidence
that AMR had received even further reports of Haszard’s
abusive conduct toward vulnerable persons. In December
2006, Rotting was transported by ambulance with Haszard
attending. During that transport, Haszard touched Rotting
Cite as 360 Or 211 (2016)	233

in a manner similar to the sexual touching that plaintiff
Akre had alleged; he also slowly stroked Rotting’s thigh.
Rotting reported the incident to a nurse and to family mem-
bers, and her son called AMR. Her son spoke with the same
supervisor who had investigated the Whalen complaint, and
the supervisor stated that there would be an investigation.
The investigation, however, was limited to interviewing
Haszard, who denied having engaged in any inappropriate
conduct. Rotting’s son called AMR again and stated that
the police should be involved. AMR took no further action,
although its risk management department was notified that
Rotting might file a complaint.
	        A month later, Haszard sexually abused plaintiff
Shaftel. And three weeks after that, he sexually abused
plaintiff Asbury. Three weeks later, he also sexually abused
plaintiff Terpening. Thus, by the time of Haszard’s abuse
of those three plaintiffs, there is evidence that AMR had
received three reports of its employee’s abuse of vulnerable
persons under circumstances similar to those later incidents
of abuse that actually occurred. Again, AMR disputes some
of the foregoing evidence, but that is not the point at this
stage in the proceedings. On the record before us, viewed in
the light most favorable to plaintiffs Shaftel, Asbury, and
Terpening, there is at least a genuine issue of material fact
about whether AMR should have known that the sort of
abuse that plaintiffs Shaftel, Asbury, and Terpening suf-
fered would occur. The trial court therefore erred in grant-
ing summary judgment against those three plaintiffs.
    	3. Plaintiffs Webb and Corning
	        Haszard’s abuse of plaintiffs Webb and Corning
occurred not long after the abuse of plaintiffs Shaftel,
Asbury, and Terpening. By that time, AMR had received
yet another report of abuse. In March 2007, Pries reported
to police that Haszard had sexually abused her during an
AMR ambulance transport by taking her hand, placing it
inside her pants, and manipulating it. Police spoke with an
AMR supervisor, and several AMR employees, including
Haszard, then met with a company risk-management offi-
cial. AMR ultimately determined that it could not substan-
tiate Pries’s allegations, but it warned Haszard in writing
234	 Wyers v. American Medical Response Northwest, Inc.

that either that incident or Rotting’s would be reopened if
more information came to light. AMR did not make any
effort to contact Pries, did not request further information
from police, and did not tell police about the Rotting com-
plaint. A month later, Haszard abused plaintiff Webb during
an ambulance transport. Four months after that, he abused
plaintiff Corning.
	        Thus, by the time of Haszard’s abuse of plaintiffs
Webb and Corning, AMR had received four reports of abuse
of vulnerable persons by its employee Haszard, including
one report involving the police. Indeed, there is evidence
that AMR warned Haszard not to engage in such conduct in
the future. That evidence is sufficient to establish a genuine
issue of material fact about whether a reasonable person in
AMR’s position should have known that the sort of abuse
that plaintiffs Webb and Corning suffered would occur. As a
result, the trial court erred in granting summary judgment
for AMR against plaintiffs Webb and Corning.
	       The decision of the Court of Appeals is affirmed.
The judgment of the circuit court is reversed, and the case
is remanded to the circuit court for further proceedings.